NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT


FINR II, INC., a Florida corporation,
                                               )
              Appellant,                       )
                                               )
v.                                             )          Case No. 2D14-788
                                               )
HARDEE COUNTY, FLORIDA, a political            )
subdivision of the State of Florida,           )
                                               )
              Appellee.                        )
                                               )

Opinion filed June 10, 2015.

Appeal from the Circuit Court for Hardee
County; Marcus J. Ezelle, Judge.

Edward P. de la Parte, Jr., David M.
Caldevilla, Patrick J. McNamara, Vivian
Arenas-Battles and Michael R. Bray of de la
Parte & Gilbert, P.A., Tampa, for Appellant.

Kenneth B. Evers of Kenneth B. Evers,
P.A., Wauchula, for Appellee.


SLEET, Judge.

              FINR II, Inc., appeals the order denying its motion to abate pending the

resolution of an adversary proceeding filed in bankruptcy court and granting Hardee

County's motion to dismiss FINR's original complaint with prejudice. We affirm the

denial of abatement without further comment. However, because the Bert Harris Act,
section 70.001, Florida Statutes (2013), provides a cause of action for a real property

owner who suffers an inordinate burden on the existing use or a vested right to a

specific use of their real property as a result of government action directed at adjacent

real property, we reverse the dismissal of FINR's complaint.

                               FACTUAL BACKGROUND

              In 1996 FINR purchased real property in Hardee County which had a

future land use designation for agriculture and public institutional purposes within

Hardee County's Comprehensive Plan. FINR leased the property to FINR III, LLC, and

the Florida Institute for Neurological Rehabilitation, which operate a brain treatment and

vocational service facility for veterans and survivors of brain injuries. In February 2007,

at the behest of the county, FINR filed an application to amend the Hardee County

Comprehensive Plan and change the future land use designation for FINR's property to

a rural center, which permits a mixed use development consisting of multifamily

dwellings, commercial development, a hotel, office space, a hospital, and a significant

expansion of the rehabilitation center. More importantly, the designation of FINR's

property as a rural center would automatically entitle it to a quarter-mile setback from its

property boundary within which phosphate mining activities are prohibited under the

Hardee County Comprehensive Plan and Hardee County Unified Land Development

Code Section 3.14.02.06(A)(01)(a). Hardee County approved FINR's application and

designated the property as a rural center. As a result, the property adjacent to FINR's

property became subject to the quarter-mile setback applicable to phosphate mining

activities.




                                            -2-
             CF Industries, Inc., a phosphate company, owns the real property

surrounding FINR's property on the north, east, and west. In August 2010 CF Industries

filed an application with the county to conduct new phosphate mining operations and

obtain a major special exception and alternate setback on the property to allow mining

activity closer to the boundary of FINR's property. Pursuant to the County's Unified

Land Development Code, in order to obtain the alternate setback CF Industries had to

demonstrate that the mining operations would not significantly interfere with the current

or planned uses within or adjacent to such land use classification. In response to CF

Industries' application, the county’s planning staff recommended denial of the special

exception. However, in September 2012, Hardee County granted the special exception

and request for alternate setback by adoption of Hardee County Resolution No. 12-21.

Resolution 12-21 decreased the rural center setbacks and allowed CF Industries to

mine within 150 feet to the west and north and within 207 feet to the east of FINR's

property; 1 this reduced FINR's mining protection setback by 1215 feet on the north and

west and by 1113 feet on the east.

                            PROCEDURAL BACKGROUND

             On January 4, 2013, FINR and its related entities filed for Chapter 11

bankruptcy protection to allow for reorganization. In April 2013 FINR presented Hardee

County with a notice of claim and appraisal under the Act, see section 70.001(4)(a),

complaining about the burdensome effects of the reduced setback for mining operations

on its property. Hardee County rejected the claim and declined to rescind or modify its



             1We  note that the new setback distances set forth in Resolution 12-21
were less than the 500-foot setback for mining activity near cemeteries required by
Hardee County Unified Land Development Code Section 3.14.02.06(A)(01)(b).


                                           -3-
setback reduction. Thereafter, FINR filed a complaint seeking compensation from

Hardee County pursuant to the Act in the bankruptcy court. The following day, FINR

filed an identical complaint in the Hardee County Circuit Court. FINR alleged in both

complaints that CF Industries' mining activity resulted in excessive noise, vibration, and

dust that precluded the use of FINR's property as a rehabilitation facility for the care and

treatment of patients with traumatic brain injuries and that the new mining operations on

the abutting property owned by CF Industries had decreased the fair market value of

FINR's property by $38 million. FINR alleged that the mining relegated the highest and

best use of FINR's property to merely agricultural and recreational land.

              FINR then filed a motion to abate the state court action pending the

resolution of the bankruptcy case. In response, Hardee County filed a motion to dismiss

FINR's complaint and opposed the motion to abate. On January 27, 2014, the trial court

denied the motion to abate and granted Hardee County's motion to dismiss with

prejudice, concluding that FINR could not state a cause of action under the Act. This

appeal followed.

                                        ANALYSIS

              We review an order granting a motion to dismiss de novo. Hussey v.

Collier Cnty., 158 So. 3d 661, 664 (Fla. 2d DCA 2014). The issue before this court is

whether FINR, as the owner of the property adjacent to the property that was subject to

Hardee County's governmental action, can maintain a cause of action under the Bert

Harris Act. For the reasons expressed below, we conclude that it can and certify

conflict with City of Jacksonville v. Smith, 159 So. 3d 888 (Fla. 1st DCA 2015).




                                            -4-
              On appeal, FINR argues that the trial court erred in interpreting the Act to

foreclose its cause of action against Hardee County. Hardee County, however, relies

on a 1995 opinion from the Attorney General as support for its assertion that the Act

does not apply to adjacent property owners like FINR. See Op. Att'y Gen. Fla. 95-78

(1995). In that opinion, the Attorney General, who was provided with no specific factual

scenario on which to base his opinion, concluded that the Act

              operates to provide a cause of action only for owners of real
              property that is directly affected by a governmental
              regulation and does not provide for recovery of damages to
              property that is not the subject of governmental action or
              regulation, but which may have incidentally suffered a
              diminution in value or other loss as a result of the regulation
              of the subject property.

Id. We disagree. "It is well settled that legislative intent is the polestar that guides a

court's statutory construction analysis. In determining that intent, we have explained

that we look first to the statute's plain meaning." Mathews v. Branch Banking & Trust

Co., 139 So. 3d 498, 500 (Fla. 2d DCA 2014) (quoting Gulf Atl. Office Prop., Inc. v.

Dep't of Revenue, 133 So. 3d 537, 539 (Fla. 2d DCA 2014)). "[W]hen the language of

the statute is clear and unambiguous and conveys a clear and definite meaning, there is

no occasion for resorting to the rules of statutory interpretation and construction; the

statute must be given its plain and obvious meaning." Holly v. Auld, 450 So. 2d 217,

219 (Fla. 1984) (quoting A.R. Douglass, Inc. v. McRainey, 137 So. 157, 159 (Fla.

1931)).

              The purpose and intent of the Act is as follows:

              (1) This act may be cited as the "Bert J. Harris, Jr., Private
              Property Rights Protection Act." The Legislature recognizes
              that some laws, regulations, and ordinances of the state and
              political entities in the state, as applied, may inordinately



                                             -5-
              burden, restrict, or limit private property rights without
              amounting to a taking under the State Constitution or the
              United States Constitution. The Legislature determines that
              there is an important state interest in protecting the interests
              of private property owners from such inordinate burdens.
              Therefore, it is the intent of the Legislature that, as a
              separate and distinct cause of action from the law of takings,
              the Legislature herein provides for relief, or payment of
              compensation, when a new law, rule, regulation, or
              ordinance of the state or a political entity in the state, as
              applied, unfairly affects real property.

              (2) When a specific action of a governmental entity has
              inordinately burdened an existing use of real property or a
              vested right to a specific use of real property, the property
              owner of that real property is entitled to relief, which may
              include compensation for the actual loss to the fair market
              value of the real property caused by the action of
              government, as provided in this section.

§ 70.001 (emphasis added). The Act defines "inordinate burden" to

              [m]ean that an action of one or more governmental entities
              has directly restricted or limited the use of real property such
              that the property owner is permanently unable to attain the
              reasonable, investment-backed expectation for the existing
              use of the real property or a vested right to a specific use of
              the real property with respect to the real property as a whole,
              or that the property owner is left with existing or vested uses
              that are unreasonable such that the property owner bears
              permanently a disproportionate share of a burden imposed
              for the good of the public, which in fairness should be borne
              by the public at large.

§ 70.001(3)(e)(1) (emphasis added). Pursuant to the plain language of the statute, in

order to allege a claim under the Act the plaintiff must own the property alleged to be

burdened by the specific governmental action. And subsection (3)(f) of the Act defines

a property owner as "the person who holds legal title to the real property at issue."

However, the statute does not define the term "real property at issue." As such, there is

no clear expression of any intent to limit relief to property owners whose property was




                                            -6-
the subject of the governmental regulatory action and deny relief to adjacent property

owners.

              Although the Act does not define the term "real property at issue," a plain

reading of the Act demonstrates that the term refers back to the real property previously

mentioned in subsections (1) and (2), which was "unfairly affected" and "inordinately

burdened." To limit the Act to afford a cause of action only to a property owner whose

property was subject to the direct action of a governmental entity would be to rewrite the

statute to insert an additional requirement not placed there by the legislature and would

defeat the legislature's stated intent. See Hayes v. State, 750 So. 2d 1, 4 (Fla. 1999)

(explaining that courts "are not at liberty to add words to statutes that were not placed

there by the [l]egislature"). The cause of action created by section 70.001(2) contains

no requirement that the regulation giving rise to the inordinate burden directly affect the

burdened property. The Act establishes broad protection for property owners who

suffer economic loss from governmental property regulations and actions. It was

enacted to provide relief to those property owners who do not have an action for inverse

condemnation or regulatory taking. See, e.g., Smith, 159 So. 3d at 892 (citing Brevard

Cnty. v. Stack, 932 So. 2d 1258, 1261, 1261 n. 5 (Fla. 5th DCA 2006)). Accordingly,

the trial court erred when it determined that FINR's property was not the real property at

issue because it was not the property directly affected by and named in resolution 12-

21.

              In coming to this conclusion, we recognize that the First District recently

addressed this issue in City of Jacksonville v. Smith, 159 So. 3d 888 (Fla. 1st DCA

2015). In that case, the Smiths purchased a riverfront lot that was bordered by a luxury




                                            -7-
home on one side and on another by an adjacent lot owned by the City, which for fifty

years had been subject to a deed restriction limiting its use "solely and only for the

recreation and enjoyment of such employees of Duval County as the County

Commission . . . shall from time to time designate." Id. at 897 (Makar, J., dissenting).

The Smiths intended to build a luxury home. Id. The City obtained a cancellation of the

deed restriction on its property and, without giving notice to the Smiths, rezoned its

property from residential to Public Building Facility-1 to allow for the construction and

operation of a large marine fire station. Id. The Smiths brought an action under the Act,

and the City filed a motion to dismiss, arguing that the Act did not apply because no

governmental action had been taken directly against the Smiths' property. Id. at 898.

The trial court denied the motion and the parties proceeded to trial. The trial court

ultimately found that the City's construction and operation of the fire station inordinately

burdened the Smiths' adjacent property. 2 Id. at 900. The City appealed that order, and

in an en banc opinion with a nine-judge majority, the First District reversed the trial court

and held that the Act does not provide a cause of action to a property owner whose

property was not itself subject to any governmental regulatory action.

              We decline to follow Smith. By holding that governmental action under the

Act is limited to "those types of actions which would support a regulatory taking," the

Smith majority construed the Act too narrowly. Id. at 891. Furthermore by reading into



              2Section    70.001(6) sets forth two phases for Bert Harris Act claims: the
trial court first determines "whether an existing use of the real property or a vested right
to a specific use of the real property existed and, if so, whether, considering the
settlement offer and statement of allowable uses, the governmental entity or entities
have inordinately burdened the real property," and a jury then determines "the total
amount of compensation to the property owner for the loss in value due to the inordinate
burden to the real property."


                                            -8-
the statute the requirement that the property inordinately burdened be the subject of the

governmental regulatory action, the Smith majority ignores the legislature's intent–

specifically set forth in the Act–to create "a separate and distinct cause of action from

the law of takings" and to thereby provide "relief, or payment of compensation, when a

new law, rule, regulation, or ordinance of the state . . . as applied, unfairly affects real

property" but does not "amount[] to a taking under the State Constitution or the United

States Constitution." See § 70.001(1). It is clear from the plain language of the Act that

property owners do not have to show that a taking has occurred. Thus "government

action," which is defined in the Act as "a specific action of a governmental entity which

affects real property," is not properly limited to actions which amount to a regulatory

taking. See § 70.001(3)(d). We agree with Judge Makar's dissent that "if the Florida

legislature had intended to enact a more narrow meaning of governmental action, one

consistent with the City's position, they could have easily done so." See Smith, 159 So.
3d at 906 (Makar, J., dissenting).

              The question before the trial court in considering a claim made under the

Act is not whether the governmental action is directly applied to the claimant's property

but rather "whether an existing use of the real property or a vested right to a specific use

of the real property existed and, if so, whether, considering the settlement offer and

statement of allowable uses, the governmental entity or entities have inordinately

burdened the real property." § 70.001(6)(a); see also City of Jacksonville v. Coffield, 18
So. 3d 589, 594 (Fla. 1st DCA 2009). As Judge Swanson stated in his dissent in Smith,

"the statutory phrase 'directly restricted or limited the use of real property' is properly

construed to refer to the issue of causation and simply requires the action of a




                                             -9-
governmental entity to immediately and detrimentally affect the value of real property

without the intervention of other factors." Smith, 159 So. 3d at 896 (Swanson, J.,

dissenting). If the alleged impact is indirect and incidental, the Act provides no relief.

              Furthermore, contrary to the Smith majority's view, allowing adjacent

property owners to make claims under the Act does not open a floodgate of litigation,

nor does it create a "cataclysmic change in the law of regulatory takings." See id. at

891. Factual allegations remain crucial to a determination as to whether the claimant

can state a cause of action under the Act, and the courts remain the gatekeepers

evaluating the legal sufficiency of each claim. There is no language in the Act that

would allow for its application to property that was only incidentally or remotely affected

as a result of government action, and we do not read it to provide relief to those

property owners who are so far removed from the action that the government could not

reasonably anticipate their harm. See id. at 908 n.26 (Makar, J., dissenting).

              If we were to agree with the Smith majority and conclude that adjacent

property owners can never state a cause of action under the Act, governmental entities

would be "free to disregard the legitimate interests and vested rights of adjacent

landowners when deciding to locate jails, landfills, airports, waste incinerators, sewage

treatment plants, power plants" and granting exceptions to allow for excavation,

blasting, and mining in areas previously protected from such intrusions. See id. at 896

(Swanson, J., dissenting). Such a conclusion would be contrary to the expressly stated

purpose of the Act. See Royal World Metro., Inc. v. City of Miami Beach, 863 So. 2d
320, 321 (Fla. 3d DCA 2003) ("[I]f a statute is fairly susceptible of two constructions, one




                                            - 10 -
of which will give effect to it, and the other which will defeat it, the former construction is

preferred.").

                Hardee County's reduction of the mining setback on CF Industries'

property directly affected FINR's alleged vested right and reasonable investment-

backed expectation to expand its neurological rehabilitation facility and to develop its

land consistent with its designation as a rural center. As such, FINR's complaint was

sufficient to state a cause of action. Because we are reviewing an order granting a

motion to dismiss, we "accept the facts stated in the complaint as true" and do not reach

the factual disputes raised by the parties. See Hussey, 158 So. 3d at 664.

                Accordingly, we hold that the Bert Harris Act provides a cause of action to

owners of real property that has been inordinately burdened and diminished in value

due to governmental action directly taken against an adjacent property. Therefore, we

certify conflict with Smith, 159 So. 3d 888, reverse the order on appeal dismissing

FINR's complaint with prejudice, and remand for further proceedings.

                Affirmed in part, reversed in part, remanded, and conflict certified.


SILBERMAN, J., Concurs.
LaROSE, J., Dissents with opinion.




LaROSE, Judge, Dissenting.

                For the reasons ably presented by Judge Wolf in City of Jacksonville v.

Smith, 159 So. 3d 888 (Fla. 1st DCA 2015), I respectfully dissent.




                                             - 11 -